NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0203481 to Chen et al. (hereinafter “Chen”).

Chen discloses:
1. A system comprising:
a processor (para. 17 and Fig. 1, sensor hub 110); and
a memory comprising instructions that are executable by the processor (para. 17) for causing the processor to:
identify a slot among a plurality of slots of a ring buffer (Fig. 1, ring buffer 171) in which to store an event dataset (para. 20 and Fig. 4, S430);

write the sequence number in a first predefined area of the slot of the ring buffer (para. 20 and Fig. 3, absolute time stamp 310b);
initiate a write process for writing the event dataset in a second predefined area of the slot of the ring buffer, the second predefined area being separate from the first predefined area (para. 20 and Fig. 3, sensor data 330b);
detect a completion of the write process (para. 20 – write pointer moved to next address); and
in response to detecting the completion of the write process, include a write-completion indicator in the first predefined area, the write-completion indicator being different from the sequence number (para. 20 and Fig. 3, relative time stamp 330c).

2. The system of claim 1, wherein the ring buffer is a data structure having a fixed number of slots of a predesignated size for storing data items, the plurality of slots including the fixed number of slots (para. 20 and Fig. 3), each slot in the plurality of slots including two independent areas for separately storing (i) a respective event dataset and (ii) a respective sequence number corresponding to the respective event dataset (Fig. 3, sensor data 330b, absolute time stamp 310b).

3. The system of claim 1, wherein the event dataset includes telemetry data from an Internet of Things (IOT) device (para. 17 and Fig. 1, micro-sensors 130).

4. The system of claim 1, further comprising:
a producer device configured to generate the event dataset (para. 17 and Fig. 1, micro-sensors 130); and
a recipient device configured to receive the event dataset from the ring buffer, the recipient device being separate from the producer device (para. 17 and Fig. 1, application processor 150).

5. The system of claim 4, wherein the processor, the memory, and the ring buffer are disposed in the producer device (Fig. 1, interpret micro-sensor 130 and sensor hub 110 together as producer device).

6. The system of claim 4, wherein the processor, the memory, and ring buffer are disposed in a node that is separate from the producer device and the recipient device (Fig. 1, sensor hub 110).

12. A method comprising:
identifying, by a processor, a slot among a plurality of slots of a ring buffer (Fig. 1, ring buffer 171) in which to store an event dataset (para. 20 and Fig. 4, S430);
determining, by a processor, a sequence number to associate with the event dataset (para. 20 and Fig. 3, absolute time stamp 310b);
writing, by the processor, the sequence number in a first predefined area of the slot of the ring buffer (para. 20 and Fig. 3, absolute time stamp 310b);

detecting, by the processor, a completion of the write process (para. 20 – write pointer moved to next address); and
in response to detecting the completion of the write process, including, by the processor, a write-completion indicator in the first predefined area, the write-completion indicator being different from the sequence number (para. 20 and Fig. 3, relative time stamp 330c).

13. The method of clam 12, further comprising:
receiving the event dataset from a producer device (Fig. 4, S410); and
providing the event dataset to a recipient device that is separate from the producer device (Fig. 5, S571 and Fig. 1, application processor 510, micro-sensors 130).

14. The method of claim 13, wherein the processor and the ring buffer are disposed in the producer device (Fig. 1, interpret micro-sensor 130 and sensor hub 110 together as producer device).

18. The method of claim 12, wherein the sequence number is a current sequence number and the write-completion indicator is a next sequence number (para. 20 and Fig. 3, absolute time stamp 310b and relative time stamp 330c).

20. a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to:
identify a slot among a plurality of slots of a ring buffer (Fig. 1, ring buffer 171) in which to store an event dataset (para. 20 and Fig. 4, S430);
determine a sequence number to associate with the event dataset (para. 20 and Fig. 3, absolute time stamp 310b);
write the sequence number in a first predefined area of the slot of the ring buffer (para. 20 and Fig. 3, absolute time stamp 310b);
initiate a write process for writing the event dataset in a second predefined area of the slot of the ring buffer, the second predefined area being separate from the first predefined area (para. 20 and Fig. 3, sensor data 330b);
detect a completion of the write process (para. 20 – write pointer moved to next address); and
in response to detecting the completion of the write process, include a write-completion indicator in the first predefined area, the write-completion indicator being different from the sequence number (para. 20 and Fig. 3, relative time stamp 330c).

Allowable Subject Matter
Claims 7-11, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. – Method and apparatus for ring buffer flow error detection.
Arndt – Method for detecting circular buffer overrun.
Thubert et al. – Dynamically activating buffered data publishers in sensor networks.
Peter et al. – Time synchronization for sensor data recording devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113